3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/20 has been entered.
Claim status and formal matters
	This action is in response to papers filed 8/17/2020.  
	Claims 87-89, 91-93, 95-97, 100-103 are pending.
	The response is non-compliant with 37 CFR 1.121 as the response as the response of 12/17/2018 previously deleted housing from the claim, however the instant response has added “housing” as a limitation to the claim, but has not underlined it as required by 27 CFR 1.121 .  However in order to promote customer service and compact prosecution the examiner will examine the response as filed.  However, future response that are not compliant with 37 CFR 1.121 may not be entered and reviewed.  
Applicant’s election of glassy carbon electrodes in the reply filed on 10/11/2017 is acknowledged. Because applicant did not distinctly and specifically point out the 
Claims 95-96 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2017.
Claims 87-89, 91-93, 97, 100-103 are being examined.
The previous art rejections are withdrawn in view of the amendment.
Priority
The instant application was filed 09/04/2015 is a division of 10506958, filed 05/02/2005 ,which is a national stage entry of PCT/GB2003/000613 with an international filing date: 02/11/2003 and claims foreign priority to 0205455.9 , filed 03/07/2002.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)  as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
vessel having one or more sample chamber receiving regions for receiving a sample comprising a nucleic acid solution and one or more ferrocenyl labeled oligonucleotide probes;” and “an electrochemical cell integrated into the vessel and immersed in the nucleic acid solution, the electrochemical cell comprising one or more electrodes for detection of an electrochemical signal emitted by the one or more ferrocenyl labeled oligo.” Review and searching of the priority documents did not reveal support for the limitations of vessel having more than one  sample chamber or an electrochemical cell integrated in the vessel.  
Response to arguments
The response traverses the rejection in view of figure 1 of the priority document as described on page 17 of the priority document.  This argument has been thoroughly reviewed but figure 1 provides a single chamber for receiving a sample and the electrodes are placed in it, but not integrated..
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claim 88-89, 100-101 and 103.
” followed by the functional limitation to “results of one or more electrochemical reactions in the apparatus.”
Claim 89 recites, “used to” and the functional limitation to, “control temperature of the one or more sample receiving regions.”
Claim 100 recites, “used to” and the functional limitation to, “provide conditions for degrading the one or more ferrocenyl labeled oligonucleotide probes, wherein each of the one or more degraded ferrocenyl labeled oligonucleotide probes emits an electrochemical signal.”
Claim 101 recites, “used to” and the functional limitation to, “selectively degrade the one or more ferrocenyl labeled oligonucleotide probes.”
Claim 103 recites, “used to” and the functional limitation to “provide the conditions for the amplifying and hybridizing to take place concomitant to the degrading of the one or more ferrocenyl labeled oligonucleotide probes.”
Applicant has invoked 35 USC § 112 Sixth Paragraph in the limitation in claims 88-89, 100-101 and 103. While the limitations meet the three-prong analysis for consideration under 35 USC § 112 Sixth Paragraph, the means plus function limitations recited in the previous paragraph are not being treated under 35 USC 112, sixth paragraph because the specification does not provide the structural elements that define the structures configured to provide the various functions found in the claims. Thus, the claims are given the broadest reasonable interpretation consistent with the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).

Response to Arguments
The response traverses the rejection asserting the priority document pages 17 line 31 to page 18 line 9 provides support for the electrochemical cell used for voltammetry.  The response further asserts there is sufficient description of structures to meet the 112 means plus function issues, but fails to identify what the structure for each functionally claimed structure is.  Thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87-89, 91-93,  97, 100-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 87 has been amended to recite, “ Claim 87 has been amended to recite, “ vessel having one or more sample chamber receiving regions for receiving a sample comprising a nucleic acid solution and one or more ferrocenyl labeled oligonucleotide probes;” and “an electrochemical cell integrated into the vessel and immersed in the nucleic acid solution, the electrochemical cell comprising one or more electrodes for detection of an electrochemical signal emitted by the one or more ferrocenyl labeled oligo.” Review and searching of the specification did not reveal support for the limitations of vessel having more than one  sample chamber or an electrochemical cell integrated in the vessel.  The best support for the limitations is page 18:
With reference to FIG. 1, an electrochemical cell 1 suitable for use in the cyclic voltammetry experiments described herein comprises a vessel 2, containing a background electrolyte solution 3, which is an aqueous 100mM solution of ammonium acetate. Immersed in the solution 3 is a chamber 4, which receives both the sample to be tested and, immersed therein, a glassy carbon working electrode 5. A gold electrode may alternatively be used. Also immersed in the solution 3 is a counter-electrode 630of platinum wire and a silver/silver chloride reference electrode 7 immersed in 4M potassium chloride solution, which solutions are in communication with others via a sintered disc. 
However, this does not provide support for the breadth of the claims.
Further claims 88, 89, 100, 101 and 103 have been amended to recite, apparatus for displaying or used to.  These are considered means plus function as detailed in the 112 sixth section above. 
MPEP 2181 II states:  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means- (or step-) plus-function 
Specifically claim 88 recites, “for displaying” followed by the functional limitation to “results of one or more electrochemical reactions in the apparatus.”
Claim 89 recites, “used to” and the functional limitation to, “control temperature of the one or more sample receiving regions.”
Claim 100 recites, “used to” and the functional limitation to, “provide conditions for degrading the one or more ferrocenyl labeled oligonucleotide probes, wherein each of the one or more degraded ferrocenyl labeled oligonucleotide probes emits an electrochemical signal.”
Claim 101 recites, “used to” and the functional limitation to, “selectively degrade the one or more ferrocenyl labeled oligonucleotide probes.”
Claim 103 recites, “used to” and the functional limitation to “provide the conditions for the amplifying and hybridizing to take place concomitant to the degrading of the one or more ferrocenyl labeled oligonucleotide probes.”
Response to Arguments

The response traverses the rejection asserting the priority document pages 17 line 31 to page 18 line 9 provides support for the electrochemical cell used for voltammetry.  The response further asserts there is sufficient description of structures to meet the 112 means plus function issues, but fails to identify what the structure for each functionally claimed structure is.  Thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 87-89, 91-93,  97, 100-103  is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 87 has been amended to recite, “ an electrochemical cell integrated into the vessel and immersed in the nucleic acid solution, the electrochemical cell comprising one or more electrodes for detection of an electrochemical signal emitted by the one or more ferrocenyl labeled oligonucleotide probes upon degradation in the nucleic acid solution.” The recitation is unclear as the claim is drawn to a product and not what may be tested.  Thus it is unclear how immersed in the nucleic acid solution relates to the electrochemical electrode. It is unclear if the electrode is moved into the 
MPEP 2181 III states:
Once the examiner determines that a claim limitation is a means-plus-function limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the examiner should determine the claimed function and then review the written description of the specification to determine whether the corresponding structure, material, or acts that perform the claimed function are disclosed. To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).
” followed by the functional limitation to “results of one or more electrochemical reactions in the apparatus.”
Claim 89 recites, “used to” and the functional limitation to, “control temperature of the one or more sample receiving regions.”
Claim 100 recites, “used to” and the functional limitation to, “provide conditions for degrading the one or more ferrocenyl labeled oligonucleotide probes, wherein each of the one or more degraded ferrocenyl labeled oligonucleotide probes emits an electrochemical signal.”
Claim 101 recites, “used to” and the functional limitation to, “selectively degrade the one or more ferrocenyl labeled oligonucleotide probes.”
Claim 103 recites, “used to” and the functional limitation to “provide the conditions for the amplifying and hybridizing to take place concomitant to the degrading of the one or more ferrocenyl labeled oligonucleotide probes.”
Response to Arguments
The response traverses the rejection in view of the amendment. This argument has been thoroughly reviewed but is not considered persuasive as the amendment has introduced new issues and has not addressed the issue of integration.
The response further asserts there is sufficient description of structures to meet the 112 means plus function issues, but fails to identify what the structure for each functionally claimed structure is.  Thus the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 87, 89,  91-93, 100 -102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara (Nucleic Acids Research (1996) volume 21, pages 4273-4820).
Claim 87 is drawn to an apparatus for electrochemical detection.  The specification does not provide any definition of apparatus.  Thus the broadest reasonable interpretation is a combination of a vessel with an integrated electrochemical cell and thermocycler.
The specification does not define housing or integrated electrochemical cell.  The broadest reasonable interpretation of housing is any component of the apparatus.  The broadest reasonable interpretation of integrated is, “with various parts or aspects linked or coordinated.”
Further the broadest reasonable interpretation of electrochemical detection cell is it requires one or more electrodes.
The specification does not provide a limiting definition of thermocycler.  Thus the broadest reasonable interpretation of thermocycler is anything with a controlled temperature.

With regards to claim 87, Ihara teaches ferrocene oligonucleotide conjugates for electrochemical probing (title).  Ihara teaches, “Electrochemical behavior of the synthesized redox-active probe, 1, was studied by cyclic voltammetry using a BAS CV-50W voltammetry analyzer with a conventional design of a three-electrodes system.  The water jacket of the cell was maintained at 5oC throughout the measurement. A Pt disk (I. D. 1.6 mm), a Pt plate and a standard Ag/AgCl (saturated KCl) electrode were used as working, counter and reference electrode, respectively. Probe 1 and its complementary single- (A12, A12at, A12gc) and double- (A12-T12, atA12-T12at, gcA12-T12gc) stranded oligonucleotides were dissolved (0.5 mM on a strand basis) in 100 µl buffer solution containing 50 mM MgCl2, 50 mM NaCl, and 50 mM Tris–HCl (pH 8.0). The half potentials, E1/2, of probe under various solution conditions were obtained using 1st derivation curve of each voltammogram.” (page 4276, 1st column Cyclic voltammetry).
Ihara does not specifically recite the limitations of the claims. 
However, Ihara teaches the water jacket allowed the cell to be maintained at 5oC.  Thus in view of the lack of definition of thermocycling, the water jacket would allow for changes in temperature changes in temperature.
Ihara teaches three electrodes were place used to detect cyclic voltammetry.  To detect voltammetry the  electrodes must be in contact or immersed to some extent in the solution.  Further to detect a sample there must be a receiving area,

With regards to claim 88, 93, Ihara teaches the water jacket was maintained at 5oC and thus is programmable. 
Claims 91  and 92 is to the intended use of the apparatus and does not change the structure of the apparatus of Ihara
However, with regards to claim 91-92, Ihara teaches detection of ferrocenyl  labeled oligonucleotides by voltammetry analysis (page 4276, 1st column Cyclic voltammetry) and exemplifies the results in figures 6 and 7.
Claim 100 requires a thermocycler used for the degradation of one of more ferrocenyl labeled oligonucleotide.  The specification and claims provide no specific structure which differentiated this from a water jacket of Ihara.  
Claim 101 recites, “wherein the one or more samples further comprises an exonuclease used to selectively degrade the one or more ferrocenyl labeled oligonucleotide probes.”  The independent claim requires a housing having one or more samples.  The apparatus does not require a sample.  Thus the broadest reasonable interpretation is a vessel unit capable of receiving one or more sample.
Ihara teaches BAS CV-50W voltammetry analyzer. 

Ihara teaches BAS CV-50W voltammetry analyzer 
Thus the claim is obvious over the teachings of Ihara.
Response to Arguments
This is a new grounds or rejection necessitated by amendment. 
Claim 97 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara (Nucleic Acids Research (1996) volume 21, pages 4273-4820) as applied to claim 87, 89,  91-93, 100 -102  above, and further in view of Zittel (analytical Chemistry (1965) volume 37, pages 200-203)..
The teachings of Ihara are set forth above.
While Ihara teaches 3 electrodes, Ihara does not teach using a glassy carbon electrode.  
However, Zitttel teaches, “The relative insensitivity of the G.C.Ei to changes in pH is in decided contrast with the behavior of the P.G.E. (8),  which responds more quickly to a pH change. This difference in behavior is difficult to explain. It may result from the difference in structure, glassy carbon being completely isotropic, whereas pyrolytic graphite has a well-ordered structure. The G.C.E. has several possible advantages for use in voltammetry. It appears to be inert to strong acids and oxidizing nd column bottom of article)”
Therefore it would have been prima facie obvious to one of skill in the art at the time the invention was made to substitute the glassy electrode of Zittel for an electrode of Ihara.  The artisan would be motivated to as Zittel teaches GCE (glassy carbon electrode) is insensitive to pH changes and is inert to strong acids and oxidizing agents.  The artisan would have a reasonable expectation of success as the artisan is substituting one type of an electrode for another. 
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
It is noted the specification provides no indication of an unexpected result in the two times “glassy carbon electrode” is recited in the specification.
Claim 103 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara (Nucleic Acids Research (1996) volume 21, pages 4273-4820) as applied to claim 87, 89,  91-93, 100 -102  above, and further in view of Auerbach(US patent 5354668)..
The teachings of Ihara are set forth above.
While Ihara teaches BAS CV-50W voltammetry analyzer having a water jacket, electrodes and sample receiving chamber, Ihara does not specifically teach amplification.  The amplification does not inherently change the structure of the apparatus.
However, Auerbach teaches, “The present invention concerns a method for achieving the amplification of a nucleic acid molecule using a single primer, under isothermal conditions” (column 4, lines 45-50). Auerbach teaches the use of a single primer.
Therefore it would have  been prima facie obvious to one of ordinary skill in the art at the time the invention was made that isothermal amplification could be used in the BAS CV-50W voltammetry analyzer.  The artisan would be motivated to use isothermal amplification as it requires the use of a single primer, which save expense relative to PCR.  The artisan would have a reasonable expectation of success as the artisan is merely using a known method of amplification.
Response to arguments
This is a new ground of rejection, necessitated by amendment.
Claim 88 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara (Nucleic Acids Research (1996) volume 21, pages 4273-4820) as applied to claim 87, 89,  91-93, 100 -102  above, and further in view of Correia de Santos (Journal of electroanalytical chemistry (2001) volume 501, pages 173-179)..
The teachings of Ihara are set forth above.
While Ihara teaches BAS CV-50W voltammetry analyzer having a water jacket, electrodes and sample receiving chamber and producing data, Ihara does not specifically teach a display.  
However, Correia de Santos teaches that voltametric measurements were done using a system controlled by a personal computer .(page 174, 2nd column, 5th paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the teachings of Ihara provide some display 
Response to arguments
This is a new ground of rejection, necessitated by amendment.
Summary
No claims are allowed.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steven Pohnert/Primary Examiner, Art Unit 1634